                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR147

         vs.
                                                            ORDER ON PETITION FOR ACTION ON
TYANNA D. LAUSHMAN,                                         CONDITIONS OF PRETRIAL RELEASE

                         Defendant.


        The defendant appeared before the Court on May 12, 2021 regarding Petition for Action on
Conditions of Pretrial Release [44]. Kristina Murphree represented the defendant. Sean Lynch
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant requested to be in custody pending trial, change of plea hearing, sentencing,
or further order of the Court. The government does not object. The Order Setting Conditions of
Release [27] is revoked and the defendant shall be detained until further order of the Court. The
Petition for Action on Conditions of Pretrial Release [44] is dismissed as moot.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 12th day of May, 2021.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
